Vinje, J.
(dissenting). Fortunately there is no divergence of opinion among the members of this court as to the beneficent purpose of our safe-place statute, and fortunately also we all agree that it should receive a liberal construction in order to effectuate that purpose. But unfortunately in its application to particular situations differences of. opinion may well, and do at times, arise. This is such an occasion. Bearing in mind that the statute does not impose a duty upon the employer to make the place of employment absolutely safe, but only as free from danger as the nature of the place of employment will reasonably permit (sub. (11), sec. 2394 — 41), three members of the court have reached the conclusion that in this case the statutory duty had been met by the defendant. The place of employment was a standard box car situated upon a level track on level ground. If it was unsafe, then every standard box car in the country is unsafe in a like situation upon coming within our state. The proposition asserted by the court is that it is not reasonably safe for the average workman to "descend .from a platform four and one-half feet from the ground without the use of a ladder or steps. The verdict of the jury can have but little weight because the facts are obvious and undisputed. The situation is so simple and common that it addresses itself to one’s experience and perception rather than to reason and judgment. Being so simple and common, it is strange that its unsafe *634character should have remained undiscovered till now. We have had nearly a century of railroading. Our legislature and the Congress have passed laws with reference to railroad safety devices. Our railroad commission and the interstate commerce commission in executing such laws have had occasion to go into great detail in their provisions with reference thereto, but none have even considered the subject of providing standard box cars with ladders or steps at the doors for the use of those who load or unload them. But this may have been merely an oversight which the verdict of a jury, approved by the court, is now expected to remedy. Dangers, however, inhere in the cure as well as in the disease, for ladders are treacherous, steps must perforce at times be wet and slippery, and the footing insecure. So at best the remedy is but partial and of doubtful value even if used. That it would be generally used if furnished is by no means certain. That it is necessary is negatived by an experience covering nearly a century and by the fact that at least three modes of exit, each reasonably safe and convenient, may be resorted to. First, the way plaintiff did, by putting the hand on the door-sill and jumping down, no doubt the most natural and usual way; second, by sitting in the doorway with the feet hanging outside and dropping from there to the ground, a distance of about two feet; or, third, by sliding over the door-sill upon the ventral side of the body till the feet reach the ground, and so make the descent without any jar at all. These several easy means of exit would seem to render the place reasonably sife, even if past experience did not record it so. The fact that an injury may occur or has occurred in a certain place does not argue that such place is unsafe within the meaning of the statute, for accidents may happen in the safest of places. At any rate, when it appears that a place has for a very long time been continuously used by a large number of persons without injury to them, it ought not to be char*635acterized as unsafe because in its use some one may at rare intervals be injured.
Kerwin and Rosenberry, J.J. We concur in the dissenting opinion of Mr. Justice Vinje.
A motion for a rehearing was denied, with $25 costs, on April 2, 1919.